DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final rejection received on March 18, 2022.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amendments to claims 1 and 11 in the response on 03/18/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
identifying a plurality of assets within a complex asset environment, the complex asset environment comprising a collection of interrelated assets implemented to work in combination with one another for a particular purpose the plurality of assets comprising tangible assets and intangible assets;
collecting, via the access module, information regarding the plurality of assets within the complex asset environment, the information regarding each of the plurality of assets comprising information from a plurality of data sources; the access module comprising an authentication component, a session authorization component, an identity access management component and a localization component, the authentication component performing an authentication operation to authenticate a user of the sales facilitation system, the session authorization component performing a session authorization operation to authorize a session from another system interacting with the sales facilitation system, the identity access management component providing a framework for ensuring access to resources of the sales facilitation system, the localization component adapting operation of the sales facilitation system to a particular location;
performing, via the sales facilitation engine, the sales facilitation operation using the information regarding each of the plurality of assets within the complex asset environment, the sales facilitation engine comprising a total cost of ownership and return on investment module and an analytics/recommendations module, the total cost of ownership and return on investment module being implemented to perform financial calculations associated with a proposed sale of assets used in the complex asset environment, the analytics/recommendations module being implemented to analyze results of the financial calculations and make sales facilitation recommendations; and, 
configuring assets within the complex asset environment based upon the sales facilitation operation, the plurality of assets comprising tangible assets and intangible assets.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Identifying interrelated assets, collecting information related to said assets, and performing a sales operation using the information of the asset recites a commercial interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented method in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor with data bus and non-transitory computer-readable storage medium embodying computer program code for performing a sales facilitating operation in Claim 11 appears to be just software.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer [claim preamble] (Claim 1) and/or a processor, bus, and non-transitory computer-readable storage medium (claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0024] about implantation using general purpose or special purpose computing devices [Examples of computing devices may include personal computers (PCs), laptop PCs, tablet computers, servers, mainframe computers, Random Arrays of Independent Disks (RAID) storage units, their associated internal and external components, and so forth. Likewise, examples of network devices may include routers, switches, hubs, repeaters, bridges, gateways, and so forth.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-10 and 12-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Additionally, the limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Identifying assets, collecting information related to said assets, and performing a sales operation using the information of the asset recites a concepts performed in the human mind.  But for the “computer implemented” language, the claim encompasses a user identifying interrelated assets, collecting data regarding the assets, and using the data to facilitate sales of the interrelated assets.  The mere nominal recitation of a generic computer does not take the claim limitation out of the mental processing grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented method in Claim 1 is just applying generic computer components to the recited abstract limitations.  The processor with data bus and non-transitory computer-readable storage medium embodying computer program code for performing a sales facilitating operation in Claim 11 appears to be just software.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Response to Arguments
Applicant’s arguments, see remarks, filed 03/18/2022, with respect to the rejection under 35 U.S.C. § 101 are not persuasive. The applicants’ arguments begin with the assertion that the claims do not fall into the enumerated groupings presented in the January 2019 PEG.  Specifically, the Applicants position is that the claims do not recite a mathematical concept, certain method of organizing human activity, or a mental process (remarks page 8).
The Examiner disagrees.  The concept of optimization and sales related processes are ones that fall into mathematical concepts (optimization is a mathematical function or combination of mathematical equations rooted in linear programming for example) and methods of organizing commercial interactions (sales activities).  Further, since concepts performed in the human mind covers mathematical calculations the grouping of Mental Processes also applies where the optimization functions could be realized by a person performing the optimization. 

The Arguments (remarks page 8) also states that the claims are a practical application which are a useful and concrete result of optimizing the performance of a sales operation or process in a complex asset environment realized with the sales facilitation operation.  
The Examiner does not find this to be integration into a practical application 1) because the exception falls into one or more of the enumerated groupings and 2) as the claims are merely using a computer as a tool to perform the abstract concept.  Specifically, the computer is being used as a tool to perform optimization of the performance of a sales operation of process.  This falls within the methods of organizing human activity under commercial interactions and is merely applying a generic computer as a tool. 

The arguments also include (remarks page 8) where the applicant notes that the specification clearly sets forth that the sales facilitation operation improves processor efficiency, and thus the efficiency of the information handling system.  Further, it is argued that the information handling system becomes a specialized computing device specifically configured to perform the sale facilitation operation and is not a general-purpose computing device.  Additionally, the argument concludes that the information handing system provides a useful result of more optimizing the performance of a sales operation or process in a complex asset environment that would be realized otherwise.
The Examiner is not persuaded by the argument.  First, the claim does not actually improve the processor efficiency itself.  The processor specs don’t change with the application of the information handling system.  Second, the efficiency of the data processed by the processor may improve however the use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious mechanism for permitting a solution to be achieve more quickly, i.e. through the utilization of a computer for performing calculations. SiRF Tech., Inc.
Further, OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.  Both of these decision have been recognized by the courts.  
Third, the Examiner does not find the system to be a specialized computing device.  The system is implemented on generic computer doing its intended purpose of processing data.  In this case the computer is merely used as a tool to perform the abstract idea.  
Fourth, the optimization of a sales operation is still optimization of one or more results which is based in the mathematical optimization based on the available data.  Optimization of a sales operation or any operation is insufficient to render a claim patent eligible.  The steps outlined in the claims and optimization result is not above mental processes.  A human can still reasonable perform the identification of assets, collecting the information regarding the assets, consuming the information, and perform sales operation using the information for configuring assets (both tangible and intangible [e.g. software]) within the asset environment.

Applicants arguments also point the newly added limitation of configuring assets within the complex asset environment based upon the sales facilitation operation (remarks pages 8-9).  The remarks state that such configuration is a physical operation and cannot be performed in the mind.  
The Examiner is of another opinion.  If the assets are indeed configured based on the sales facilitation operation and it is a physical configuration then the sales facilitation system is not performing the asset configuration.  In fact, it would be a person following the optimized or provided configuration of the complex asset(s).  In this case, the physical configuration would still relate to mental processes as concepts performed in the mind (by a person) as an actual person has to configure the assets as instructed. 

The Applicants arguments with respect to the amended claims and the rejection under 35 U.S.C. § 112 are persuasive.  The rejection has been withdrawn at this time. 

In summer, the arguments and amendments to the claim regarding the rejection under 35 U.S.C. § 101 are not persuasive.  The rejection under 35 U.S.C. § 112 has been withdrawn based on the amendments.  The application is not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           May 20, 2022